Case 1:12-cv-03419-GBD-SLC Document 1032 Filed 08/27/20 Page 1 of 5

apr Dagmar RL eS Mae Aa eet ae

 

 

 

 
 
 
    

[caoennnernee arias SE

USDC SBNY ih

DOCUMENT :

UNITED STATES DISTRICT COURT fey Sch Oe MICAS 5 be i
SOUTHERN DISTRICT OF NEW YORK ge eee [,
La ch

  

eee eee ee ee ee ee ee ee eB eee ee x
JEFFREY LAYDON, on behalf of himself and all : | a
others similarly situated, :

 

 

Plaintiff, : MEMORANDUM DECISION

AND ORDER
V.

MIZUHO BANK, LTD. et al., 12 Civ. 3419 (GBD)

Defendants.

GEORGE B. DANIELS, United States District Judge:
Defendants Barclays Bank PLC, Cooperatieve Rabobank U.A., RBS Securities Japan

Limited, The Royal Bank of Scotland Group PLC, The Royal Bank of Scotland PLC, Societe

 

Generale, UBS AG, and UBS Securities Japan Co., Ltd. (collectively, “Defendants”) move to
dismiss Plaintiffs claims pursuant to Federal Rule of Civil Procedure 12(c), all of which Plaintiff
has brought under the Commodity Exchange Act (“CEA”), 7 U.S.C. § 1 ef seq., as asserted in the
Third Amended Complaint (“TAC”). (Notice of Defs.’ Mot. for J. on the Pleadings, ECF No.
974.)' Defendants’ motion to for judgment on the pleadings is GRANTED.
1, FACTUAL BACKGROUND

This case involves Defendants’ alleged manipulation of Euroyen TIBOR (the Tokyo
Interbank Offered Rate), Yen LIBOR (the London Interbank Offered Rate for Japanese Yen), and
the prices of Euroyen TIBOR futures contracts from January 1, 2006 to December 31, 2010 (the
“Class Period”). Plaintiff brings this action to recover for losses that he allegedly suffered when

he initiated short positions in Euroyen TIBOR futures contracts on the Chicago Mercantile

 

' Given the lengthy procedural history and factual background, this Court assumes familiarity and repeats
only those details relevant to the instant motion.

 
Case 1:12-cv-03419-GBD-SLC Document 1032 Filed 08/27/20 Page 2 of 5

Exchange (“CME”) during the Class Period, claiming that Defendants’ manipulation of Yen
LIBOR and Euroyen TIBOR affected the prices of his Euroyen TIBOR futures contracts. (Third
Amended Class Action Complaint (“TAC”), ECF No. 580, at § 56.) Specifically, according to
Plaintiff, Defendants made artificial Yen LIBOR and Euroyen TIBOR submissions to the British
Bankers’ Association (“BBA”) in London and the Japanese Bankers’ Association (“JBA”) in
Tokyo in order to profit from derivatives involving Japanese Yen. (/d.) Defendants argue that the
alleged conduct at issue is so predominantly foreign as to render Plaintiff's claims impermissibly
extraterritorial. (Defs.’ Mem. of Law in Supp. of Mot. for J. on the Pleadings (“Mem. in Supp.”),
ECF No. 975, at 1-2.)
il, LEGAL STANDARD

A party may move for judgment on the pleadings “{alfter the pleadings are closed—but
early enough not to delay trial[.]” Fed. R. Civ. P. 12(c). “Judgment on the pleadings is appropriate
if, from the pleadings, the moving party is entitled to judgment as a matter of law.” Burns Int’l
Sec. Servs., Inc. v. Int’] Union, United Plant Guard Workers of Am. (UPGWA) & Its Local 537,
47 F.3d 14, 16 (2d Cir. 1995). The standard for addressing a motion for judgment on the pleadings
pursuant to Rule 12(c) is the same as the standard used in evaluating a motion to dismiss under
Rule 12(b)(6), See L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 429 (2d Cir. 2011).
Accordingly, to survive a Rule 12(c) motion, “a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S, 544, 570 (2007). In assessing
such a motion, a court may consider “the complaint, the answer [and] any written documents

attached to them.” L-7 Designs, 647 F.3d at 422 (cleaned up).

 

 
Case 1:12-cv-03419-GBD-SLC Document 1032 Filed 08/27/20 Page 3 of 5

Wi. PLAINTIFF FAILS TO ALLEGE CEA CLAIMS

Since the inception of this action, there has been an intervening change of controlling law
regarding the extraterritorial application of the CEA. Indeed, the Second Circuit in Prime Int'l
Trading, Ltd. vy. BP P.L.C. unequivocally held that a private plaintiff asserting claims under
Section 22 of the CEA “must allege not only a domestic transaction, but also domestic—not
extraterritorial—conduct by Defendants that is violative of a substantive provision of the CEA.”
937 F.3d 94, 105 (2d Cir. 2019), cert. denied sub nom. Atl. Trading USA, LLC vy. BP PLC,
No. 19-1141, 2020 WL 3146710 (U.S. June 15, 2020) (emphasis added). The Circuit explained
that allowing an action to proceed “any time a domestic transaction is pleaded would turn the
presumption against extraterritoriality into a ‘craven watchdog’” and “fly in the face of the
Supreme Court’s clear guidance that the presumption against extraterritoriality cannot evaporate
any time” some domestic activity is implicated in the action. /d. at 106 (quoting Morrison v. Nat'l
Australia Bank Ltd., 561 U.S. 247, 266 (2010)). The fact that a domestic transition is implicated
is insufficient to rebut the presumption against extraterritoriality because “[floreign conduct is
generally the domain of foreign law.” Microsoft Corp. y. AT&T Corp., 550 U.S. 437, 455 (2007).
The Circuit further reasoned that “potential unintended clashes between our laws and those of
other nations . . . could result in international discord if [it] adopts an interpretation of U.S. law
that carries foreign policy consequences not clearly intended by the political branches.” Prime
Int’l Trading, 937 F.3d at 106 (cleaned up).

For instance, the Circuit in Prime International Trading affirmed the district court’s
dismissal of CEA claims on the basis that the plaintiffs asserted:

attenuated “ripple effects” theory whereby (1) the alleged
manipulative trading activity taking place in the North Sea (2)

affected Brent crude prices—a foreign commodity—which (3)
affected a foreign benchmark, the Dated Brent Assessment, which
Case 1:12-cv-03419-GBD-SLC Document 1032 Filed 08/27/20 Page 4 of 5

(4) was then disseminated by a foreign price reporting agency,
which (5) was then allegedly used (in part) to price futures contracts
traded on exchanges around the world.
Id. at 106-07. The Circuit concluded that in addition to the trades at issue being pegged to the

> oh

value of a foreign asset, almost every link in the plaintiffs’ “chain of wrongdoing is entirely
foreign” as to render their claims impermissibly extraterritorial. fd at 107. Indeed, a plaintiff
alleging a CEA claim must show that (1) the transactions at issue are domestic and (2) the conduct
affecting such transactions was sufficiently domestic so to warrant a proper domestic application
of the CEA. fd at 105—06

Here, Defendants’ alleged wrongful conduct, however, is almost entirely foreign, rendering
it impermissibly extraterritorial. See Prime Int’l Trading, 937 F.3d at 107. In particular, instead
of alleging any relevant conduct by Defendants in the United States, Plaintiff merely relies on the
attenuated “ripple effects” effects theory the Circuit in Prime International Trading rejected as
predominantly foreign. More specifically, Plaintiff claims that (1) the alleged manipulative Yen
LIBOR submissions occurred abroad, which (2) affected the setting of Yen LIBOR determined
abroad, which (3) was then disseminated by the BBA in London, which (4) essentially affected
Euroyen TIBOR, which, in turn (5) impacted the trading prices of Euroyen TIBOR futures
contracts traded on the CME. (TAC {ff 1-2.)

As this Court has previously determined, Plaintiff cannot point to any direct, traceable ways
in which Defendants’ alleged manipulation of Yen LIBOR caused a loss to him on futures
contracts associated with an entirely different benchmark, Euroyen TIBOR. Laydon v. Mizuho
Bank, Ltd., No. 12 Civ, 3419 (GBD), 2014 WL 1280464, at *9 (S.D.N.Y. Mar. 28, 2014). Indeed,

Plaintiff's “ripple effects” theory is unavailing because the disconnect between Yen LIBOR and

Euroyen TIBOR renders Plaintiff's causal chain more attenuated than that rejected by the Prime

 

 
Case 1:12-cv-03419-GBD-SLC Document 1032 Filed 08/27/20 Page 5 of 5

International Trading court. See Prime int’l Trading, 937 F.3d at 107. Accordingly, Plaintiffs
remaining CEA claims—alleging manipulation of Japanese Yen benchmark rates, by foreign
financial institutions, on foreign soil—is “predominantly foreign” as to render them impermissibly
extraterritorial and are thus not actionable under the CEA. See id. at 106.
IV. CONCLUSION
Defendants’ motion to for judgment on the pleadings, (ECF No. 974), is GRANTED.
Accordingly, Plaintiff's Third Amended Complaint, (ECF No. 580), is dismissed. The Clerk of

Court is directed to close the motion accordingly.

Dated: New York, New York
August 27, 2020

Guicay 3B Don,

GPR B. DANIELS
nN

ited States District Judge

 

 

 
